Citation Nr: 0120018	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  99-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a fracture of the pelvis, with complications.  


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1958 to 
December 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.   

As an initial matter, in regard to the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for the residuals of a 
fracture of the pelvis, with complications, the Board notes 
that although the RO has treated the above claim as reopened, 
the Board must assess whether new and material evidence has 
been submitted.  Wakeford v. Brown, 8 Vet. App. 237 (1996).  
The appellant's original claim for entitlement to service 
connection for the residuals of a leg injury, to include a 
fracture of the right ilium and fracture of the right 
navicular, was denied in an unappealed rating decision of 
December 1961.  In an October 1987 decision, the Board denied 
the appellant's claims for service connection for the 
residuals of a fracture of the right ilium and service 
connection for a right lower extremity disorder, on the basis 
that new and material evidence had not been received.  
However, in a November 1999 Supplemental Statement of the 
Case (SSOC), the RO reopened the appellant's claim for 
entitlement to service connection for the residuals of a 
fracture of the pelvis, to include chronic pathology of the 
right lower extremity and hip, after determining that new and 
material evidence had been received.  In the November 1999 
SSOC, the RO also determined that the appellant's pre-
existing residuals of a fracture of the pelvis had not been 
aggravated by military service.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is under a legal duty in such a case to determine if there is 
new and material evidence to reopen the claim, regardless of 
the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the issue has been rephrased as noted on the 
title page.       

The Board also notes that in a May 1998 rating action, the RO 
denied the following claims: (1) entitlement to service 
connection for a pancreatic condition due to tobacco use in 
service, (2) entitlement to service connection for nicotine 
dependence that began during military service, (3) 
entitlement to service connection for a pancreatic condition 
secondary to nicotine dependence that began during military 
service, and (4) whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a pancreatic condition.  The appellant 
subsequently filed timely appeals with respect to the above 
issues.  However, in a March 2001 Travel Board hearing, the 
appellant withdrew the above claims.  Accordingly, these 
issues are not before the Board for appellate consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence of record to show 
that the appellant's pre-existing headache disorder was 
aggravated by military service.  

2.  The appellant's original claim for entitlement to service 
connection for the residuals of a leg injury, to include a 
fracture of the right ilium and a fracture of the right 
navicular, was denied in an unappealed rating decision of 
December 1961.  

3.  In an October 1987 decision, the Board denied the 
appellant's claims for service connection for the residuals 
of a fracture of the right ilium and service connection for a 
right lower extremity disorder, on the basis that the 
recently submitted evidence was insufficient to reopen the 
original claim.

4.  Evidence added to the record since the Board's October 
1987 decision includes outpatient treatment records from the 
VA Medical Center (VAMC) in Cleveland, from February to April 
1988, private medical records from the S.M. Heller Memorial 
Hospital, dated in July 1958, a private medical statement 
from P.A. Norden, D.C., dated in July 1999, and hearing 
testimony.

5.  This evidence, specifically the private medical statement 
from Dr. Norden, when viewed in conjunction with the evidence 
previously of record, is not cumulative and bears directly 
and substantially upon the specific matter under 
consideration, which is whether the appellant's residuals of 
a fracture of the pelvis, to include a fracture of the right 
ilium and a fracture of the right navicular, were aggravated 
by service, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    


CONCLUSIONS OF LAW

1.  Chronic headaches were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [to be 
codified at 38 U.S.C.A. § 5103A].

2.  Evidence received since the Board's October 1987 decision 
denying the appellant's claims for service connection for the 
residuals of a fracture of the right ilium and service 
connection for a right lower extremity disorder, which is 
final, is new and material, and the claim for service 
connection for the residuals of a fracture of the pelvis, 
with complications, is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].    

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) [to be codified at 38 U.S.C.A. § 5107].   

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The evidence of record 
shows that the RO has received numerous VA and private 
medical records, including employment medical records, all 
relevant to his claims.  There is no indication that there 
are additional documents that have not been obtained and 
would be pertinent to the present claims.  The appellant and 
his accredited representative have been accorded the 
opportunity to present evidence and argument in support of 
the claims, including at a Travel Board hearing. 

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO has met its duty 
to assist the appellant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].  No further 
development is required in order to comply with VA's duty to 
assist.


B.  Entitlement to service connection for 
headaches.

I.  Factual Background

According to the appellant's service medical records, in June 
1958, the appellant underwent a pre-induction examination.  
At that time, in response to the question as to whether the 
appellant had ever had or if he currently had frequent or 
severe headaches, he responded "yes."  The appellant's head 
was clinically evaluated as normal, and he was also 
clinically evaluated as normal for neurologic purposes.  The 
records reflect that in September 1958, the appellant 
underwent a second pre-induction examination.  The 
examination report is negative for any complaints or findings 
of headaches.  

The appellant's service medical records reflect that in 
January 1959, the appellant was treated after complaining of 
a sore throat and a frontal headache.  At that time, the 
diagnosis was of slight sinusitis.  The records also show 
that in May 1959, the appellant was treated after complaining 
of frontal headaches, mild nausea, and chills.  At that time, 
it was noted that he had generalized flu symptoms and 
medication was prescribed.  According to the records, when 
the appellant was treated three days later, he noted that all 
of his symptoms had subsided with the exception of a mild 
headache.  The records further reflect that in December 1959, 
the appellant was treated after complaining of a head cold 
with headaches.  The remaining records are negative for any 
complaints or findings of headaches.  The appellant's 
separation examination, dated in September 1960, shows that 
at that time, in response to the question as to whether the 
appellant had ever had or if he currently had frequent or 
severe headaches, the appellant responded "yes."  The 
appellant's head was clinically evaluated as normal, and he 
was also clinically evaluated as normal for neurologic 
purposes. 

In November 1983, the RO received the appellant's employment 
medical records from General Motors (GM), from November 1958 
to June 1973.  The records show that in November 1958, 
January 1966, and July 1966, the appellant sought treatment 
for headaches. 

In April 1986, the RO received outpatient treatment records 
from the Cleveland VAMC, from January 1985 to March 1986.  
The records are negative for any complaints or findings of 
headaches.  

In February 1988, the RO received outpatient treatment 
records from the Cleveland VAMC, from April 1987 to January 
1988.  The records are negative for any complaints or 
findings of headaches.  The records show that in April 1987, 
the appellant underwent a computed tomography (CT) scan of 
the head after complaining of a 20 year history of 
"spills."  The CT scan was normal.   

In August 1991, the RO received the appellant's employment 
medical records from GM, from February 1955 to October 1967.  
The records show that in February 1955, the appellant 
underwent a physical examination.  At that time, in response 
to the question as to whether he was subject to frequent 
headaches, the appellant responded "no."  The records 
further reflect that in March 1956, the appellant was treated 
after complaining of frequent headaches.  At that time, he 
was given medication and advised to see a physician.  
According to the records, the appellant was treated again for 
headaches in May and December 1957.    

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that he had suffered from headaches prior to his 
entrance into the military.  (T.13).  The appellant stated 
that during service, his headaches got worse.  (Id.).  He 
indicated that he did not have any trauma to the head while 
he was in the military.  (Id.).  According to the appellant, 
following his discharge, he continued to suffer from chronic 
headaches.  (T.14).  He noted that at present, he had a 
headache "just about all the time."  (Id.).  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).     

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  See also Rose v. West, 11 Vet. App. 169, 171 (1998).     

Service connection may also be granted on the basis of a 
post- service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as "noted."  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 
3.306(a).

To summarize, the appellant contends that prior to his 
entrance into the military, he suffered from headaches.  The 
appellant maintains that during service, his pre-existing 
headache disorder worsened.  He reports that following his 
discharge, he continued to suffer from chronic headaches.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his pre-existing headache disorder was aggravated by his 
period of military service is not competent evidence.  

In the instant case, the Board notes that the appellant's 
employment medical records from GM show that prior to his 
entrance into the military, he suffered from headaches.  In 
this regard, although the GM records reflect that in February 
1955, the appellant denied that he was subject to frequent 
headaches, the records also show that in March 1956, the 
appellant was treated after complaining of frequent 
headaches.  At that time, he was given medication and advised 
to see a physician.  The records further reflect that in May 
1957, December 1957, and November 1958, the appellant was 
again treated for headaches.  Moreover, in the appellant's 
June 1958 pre-induction examination, in response to the 
question as to whether he had ever had or if he currently had 
frequent or severe headaches, he responded "yes."  
Therefore, although the appellant's June 1958 pre-induction 
examination showed that at that time, his head was clinically 
evaluated as normal, and he was also clinically evaluated as 
normal for neurologic purposes, in light of the above, it is 
the Board's determination that the appellant suffered from 
headaches prior to his entrance into the military.  
Accordingly, he is not entitled to the presumption of 
soundness, and service connection may only be granted upon a 
showing of aggravation.  Paulson, 7 Vet. App. at 468.

In this respect, the appellant's service medical records show 
that in January 1959, he was treated after complaining of a 
sore throat and a frontal headache.  However, at that time, 
the diagnosis was of slight sinusitis.  In addition, although 
the records show that in May 1959, the appellant was treated 
after complaining of frontal headaches, it was also noted 
that he had generalized flu symptoms.  The records further 
reflect that in December 1959, the appellant was treated 
after complaining of a head cold with headaches.  Moreover, 
the remaining records are negative for any complaints or 
finding of headaches.  The appellant's separation 
examination, dated in September 1960, shows that at that 
time, in response to the question as to whether the appellant 
had ever had or if he currently had frequent or severe 
headaches, the appellant responded "yes."  The appellant's 
head was clinically evaluated as normal and he was also 
clinically evaluated as normal for neurologic purposes.  

The first post-service medical evidence of the appellant's 
headaches is in January 1966, approximately five years after 
his separation from the military.  The GM employment medical 
records show that in January and July 1966, the appellant 
sought treatment for headaches.  In addition, the Board notes 
that the outpatient treatment records from the Cleveland 
VAMC, from January 1985 to March 1986 and from April 1987 to 
January 1988, are negative for any complaints or findings of 
headaches.  Moreover, according to the Cleveland VAMC 
records, an April 1987 CT scan of the appellant's head was 
normal.  

The Board is mindful of the appellant's contention that his 
pre-existing headache disorder was aggravated by his period 
of active service, and that he currently suffers from 
headaches.  While the credibility of his contention is not 
challenged and his competence to testify with regard to 
subjective complaints, such as headaches, is noted, 
consistent with Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is simply not competent, as a lay person, to 
render a medical opinion regarding whether his pre-existing 
headache disorder was aggravated by his period of service.  
See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), citing 
Espiritu, 2 Vet. App. at 494.  Therefore, based on the 
foregoing, the Board is of the opinion that the evidence of 
record strongly indicates that no permanent increase in the 
underlying pathology of the pre-existing headache disorder 
occurred during service.  See Verdon v. Brown, 8 Vet. App. 
529, 536-37 (1996).  The Board notes that while the appellant 
was treated on three occasions during service for complaints 
of headaches, the headaches were symptoms of either 
sinusitis, the flu, or a head cold.  In addition, the first 
post-service medical evidence of the appellant's headaches is 
in January 1966, approximately five years after his 
separation from the military.

In light of the foregoing, it is the Board's opinion that the 
totality of the medical evidence of record does not show that 
the appellant's pre-existing headache disorder was aggravated 
by service.  Therefore, as there is no competent medical 
evidence which shows that the appellant's pre-existing 
headache disorder was aggravated by his period of active 
service, the appellant's claim for service connection for 
headaches must be denied.





C.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for the 
residuals of a fracture of the pelvis, 
with complications.   

I.  Relevant Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as "noted".  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 
3.306(a).

The appellant's original claim for entitlement to service 
connection for the residuals of a leg injury, to include a 
fracture of the right ilium and a fracture of the right 
navicular, was denied in an unappealed rating decision of 
December 1961.  In an October 1987 decision, the Board denied 
the appellant's claims for service connection for the 
residuals of a fracture of the right ilium and service 
connection for a right lower extremity disorder, on the basis 
that the recently submitted evidence was insufficient to 
reopen the original claim.  Accordingly, the October 1987 
decision is final.  38 U.S.C.A. § 7104 (West 1991).  However, 
the claim will be reopened in the event that new and material 
evidence is presented.  Because the October 1987 Board 
decision was the last final disallowance, the Board must 
review all of the evidence submitted by the appellant since 
that action to determine whether the appellant's claim for 
the residuals of a fracture of the pelvis, with 
complications, should be reopened and readjudicated on a de 
novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  However, such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.


II.  Factual Background

As previously stated, the appellant's original claim for 
entitlement to service connection for the residuals of a leg 
injury was denied in an unappealed rating decision of 
December 1961.  At that time, the RO determined that the 
appellant's right leg injury, characterized as a fractured 
right navicular and a fractured right ilium, was noted prior 
to his entrance into the military and was not incurred in or 
aggravated by military service.  The most recent final denial 
of the claim was in an October 1987 decision when the Board 
denied the appellant's claims for service connection for the 
residuals of a fracture of the right ilium and service 
connection for a right lower extremity disorder, on the basis 
that the recently submitted evidence was insufficient to 
reopen the claims.  As set forth earlier, the October 1987 
Board decision became final.   

The evidence of record at the time of the October 1987 Board 
decision consisted of the appellant's service medical 
records, a private medical statement from Dr. J.H. Lawback, 
dated in August 1964, which was in relation to the 
appellant's State of Ohio Workman's Compensation claim, a 
private medical statement from T.L. Holman, D.C., dated in 
September 1983, a September 1983 VA examination, a private 
medical statement from J.E. Lorenz, D.C., dated in December 
1984, and outpatient treatment records from the Cleveland 
VAMC, from January 1985 to March 1986.  

The appellant's service medical records show that in June 
1958, the appellant underwent a pre-induction examination.  
At that time, the examining physician noted that in April 
1958, the appellant had fractured his right navicular and was 
wearing a cast.  The examiner stated that a re-evaluation 
would be justified in three months.  Thus, in September 1958, 
the appellant underwent a second pre-induction examination.  
At that time, the examiner noted that the appellant's right 
navicular fracture was well healed.  The examiner stated that 
the appellant had also fractured his ilium with no sequelae.  
In a December 1958 addendum, the examiner stated that upon 
physical inspection, there were no additional defects 
discovered and as such, the appellant was fit for military 
service.

The records show that in February 1959, the appellant was 
treated after complaining of pain in his right leg.  At that 
time, wintergreen liniment was prescribed.  In October 1959, 
the appellant underwent a hernioplasty.  At that time, it was 
noted that the appellant had broken his pelvic bone in a July 
1958 automobile accident.  The records further reflect that 
in February 1960, the appellant was treated for a posterior 
sacral contusion.  According to the records, in June 1960, 
the appellant requested further evaluation of his old 
fractured pelvis.  At that time, he noted that he was 
experiencing pain in his right hip and leg.  X-rays of the 
appellant's pelvis were subsequently taken and noted to be 
negative.  

The appellant's service medical records show that in June 
1960, the appellant was treated at the Orthopedic Clinic at 
the Womack Army Hospital.  At that time, he stated that he 
had aching pain in his right thigh and calf.  The appellant 
indicated that he had had the pain intermittently since he 
was involved in an automobile accident in 1958, at which time 
he fractured his pelvis on the right side.  He noted that the 
pain seemed to be aggravated by changes in the weather.  
According to the appellant, he had been previously stationed 
in a warm climate for several months and did not have any 
trouble with his leg.  The appellant reported that the pain 
had always been dull in nature and seemed to be aggravated by 
prolonged activity.  The physical examination showed that the 
appellant walked with the right foot slightly externally 
rotated.  There was no calf or thigh tenderness and no 
evidence of atrophy comparing one leg with the other.  There 
was at least a one-half inch shortening of the right leg 
compared with the left leg.  Trendelenburg sign was negative 
bilaterally.  The impression was of an old fracture, pelvis, 
with possible shortening of the right leg.  The examining 
physician stated that he gave the appellant a one-half inch 
heel lift for the right shoe in order to help relieve his 
symptoms.  The records reflect that in July 1960, the 
appellant underwent a follow-up examination.  At that time, 
he stated that the one-half inch heel lift had helped a fair 
amount, although he felt that he also needed something in his 
sole.  The examining physician stated that he gave the 
appellant an extra half-sole for his shoe and that "on the 
whole, he [was] doing better."  

In September 1960, the appellant underwent a separation 
examination.  At that time, in response to the question as to 
whether he had ever had or if he currently had any swollen or 
painful joints, cramps in his legs, arthritis or rheumatism, 
bone, joint, or other deformity, "trick" or locked knee, or 
foot trouble, the appellant responded "yes."  The examining 
physician noted that the appellant's right leg was one-half 
inch shorter than his left leg.  The appellant's lower 
extremities, spine, and other musculoskeletal, were all 
clinically evaluated as normal.  

A private medical statement from T. L. Holman, D.C., dated in 
September 1983, shows that at that time, Dr. Holman indicated 
that he had first treated the appellant in December 1978 for 
complaints of low back pain.  Dr. Holman stated that 
according to the appellant, his problems were related to a 
1964 accident.  Following the accident, the appellant was 
found to have lumbosacral muscular tension and impaired 
mobility, especially lateral movements to the right and left, 
and was diagnosed with acute recurrent lumbosacral strain 
with secondary involvement in the thoracic and cervical 
regions of the spine.  Dr. Holman reported that the appellant 
had been under chiropractic care ever since and that his low 
back was unstable and aggravated the mobility of his lower 
limbs causing numbness and radiculitis, especially in the 
right leg.   

In September 1983, the appellant underwent a VA examination.  
At that time, he stated that he had broken his pelvis prior 
to his entrance into the service.  The appellant indicated 
that in 1964, after his discharge, he had injured his back.  
The examining physician noted that x-rays suggested that the 
appellant had also fractured his cervical spine, but that the 
appellant did not know when that injury had occurred.  X-rays 
of the appellant's lumbosacral spine were reported to be 
normal.  Following the physical examination and a review of 
the appellant's x-rays, the examiner diagnosed the appellant 
with the following: (1) status post lumbosacral strain, and 
(2) status post cervical strain.  

In April 1985, the RO received a private medical statement 
from Dr. J.H. Lawback, dated in August 1964, which was in 
relation to the appellant's State of Ohio Workman's 
Compensation claim.  The statement shows that at that time, 
Dr. Lawback indicated that he had first examined the 
appellant in March 1964 after he had slipped and injured his 
back.  Dr. Lawback diagnosed the appellant with severe acute 
traumatic sprain and myofascitis of the left lumbosacral 
region, with associated radiculitis and paresthesia to the 
posterior level of the left knee.  Dr. Lawback further stated 
that there was subluxation of the L2, L3, and L4 vertebrae, a 
posterior inferior sacrum on the left, and cervical and 
dorsal compensatory scoliosis.  According to Dr. Lawback, the 
appellant's condition was industrially caused.  Dr. Lawback 
indicated that the appellant did not need to take any time 
off for his condition.  

In April 1985, the RO received a private medical statement 
from J.E. Lorenz, D.C., dated in December 1984.  The 
statement shows that at that time, Dr. Lorenz indicated that 
he had first treated the appellant in December 1978.  Dr. 
Lorenz stated that according to the appellant, he had 
sustained an injury to his lower back in 1958 and had 
subsequently experienced chronic problems.  The appellant 
reported that in 1964, he substantially aggravated his pre-
existing condition.  Dr. Lorenz stated that upon his 
examination of the appellant in December 1978, the 
appellant's chief complaint was low back pain.  Dr. Lorenz 
revealed that he had treated the appellant for his low back 
pain and that the appellant also had secondary involvement in 
the thoracic and cervical spine.  According to Dr. Lorenz, 
the appellant's disability precluded him from heavy lifting 
and continual bending and that that type of work would 
aggravate his condition.  Dr. Lorenz further stated that he 
had recently examined the appellant and determined that he 
still had pain and extreme discomfort in his low back.  

In April 1986, the RO received outpatient treatment records 
from the Cleveland VAMC, from January 1985 to March 1986.  
The records show that in January 1985, x-rays were taken of 
the appellant's lumbosacral spine and right hip.  The x-rays 
were reported to be negative.  

Evidence submitted subsequent to the October 1987 Board 
decision includes outpatient treatment records from the 
Cleveland VAMC, from February to April 1988, private medical 
records from the S.M. Heller Memorial Hospital, dated in July 
1958, a private medical statement from P.A. Norden, D.C., 
dated in July 1999, and hearing testimony.    

In May 1988, the RO received outpatient treatment records 
from the Cleveland VAMC, from February to April 1988.  The 
records reflect intermittent treatment for the appellant's 
chronic low back pain.  

In April 1999, the RO received private medical records from 
the S.M. Heller Memorial Hospital, dated in July 1958.  The 
records show that in July 1958, the appellant was treated 
after he was involved in an automobile accident.  At that 
time, he complained of pain in his right hip.  The examining 
physician indicated that the appellant was unable to move his 
right leg because of lack of power at the hip.  The records 
reflect that on June 3, 1958, x-rays were taken of the 
appellant's right hip and pelvis.  Views of the pelvis 
revealed a fracture through the right side of the crest 
involving the sacro-iliac joint.  The diagnosis was of a 
fracture through the crest of the right iliac bone with some 
callus formation.  The examiner noted that the fracture line 
was still very visible.  According to the records, on June 
24, 1958, x-rays were again taken of the appellant's pelvis.  
At that time, the x-rays were interpreted as showing the 
comminuted fracture through the crest of the iliac bone with 
some callus formation.  The fracture line extended into the 
superior aspect of the acetabulum.  It was the examiner's 
opinion that the fragments were in good position and that 
minimal weight bearing could be undertaken at any time.  
According to the examiner, it would be some time before the 
fracture line filled in completely.  

A private medical statement from P.A. Norden, D.C., dated in 
July 1999, shows that at that time, Dr. Norden indicated that 
he had examined the appellant in April 1999.  Dr. Norden 
stated that at the time of the examination, the appellant had 
requested that he review his medical records and x-rays of 
his lumbopelvic region and form an opinion regarding the 
relationship, if any, between his pre-service medical 
conditions and his period of active service.  Dr. Norden 
indicated that according to the appellant, while he was in 
the military, his duties were to string field wire for field 
service communications.  The appellant noted that he also 
shoveled coal and worked for a survey outfit, utilizing a 
tape measure to measure significant distances for survey 
purposes.  He reported that in order to accomplish his job in 
the survey outfit, a great deal of walking was required.  
According to the appellant, stringing the field wire for 
field communications also involved a great deal of walking 
over significant distances.  The appellant stated that he was 
approximately 23 years old at the time of his military duty 
and that he had a pre-existing fractured ilium as a result of 
an automobile accident that occurred prior to his service 
enlistment.  

In Dr. Norden's July 1999 statement, Dr. Norden indicated 
that the purpose of the appellant's evaluation and record 
review was to determine whether or not the appellant's pre-
service fractured ilium was aggravated by his military 
service, and to also determine whether the appellant's 
current back condition, leg condition, and any other 
secondary conditions were subject to the aggravated leg 
condition from the service.  Dr. Norden stated that he had 
reviewed the appellant's service medical records, including 
the records from the Orthopedic Clinic at the Womack Army 
Hospital, as well as the S.M. Heller Memorial Hospital x-ray 
report, the appellant's intake medication examination, and 
his State of Ohio Workers' Compensation information.  
Following a review of the above records, it was Dr. Norden's 
opinion that the appellant's pre-service fractured ilium was 
aggravated due to his induction into the military.  According 
to Dr. Norden, orthopedic clinic records from the Womack Army 
Hospital, dated in June 1960, showed that the appellant had 
had intermittent aching pain in the right thigh and calf 
since his 1958 automobile accident.  The appellant 
subsequently sustained a fracture to the pelvis on the right 
side.  Dr. Norden reported that according to the records, the 
appellant's pain had been dull in nature and seemed to be 
aggravated by prolonged activity, which he was exposed to 
during his military service while stringing field wire and 
performing survey outfit tape measure duties, as well as 
shoveling coal during his two year enlistment.  Dr. Norden 
stated that health records from the Womack Army Hospital 
indicated that the appellant walked with the right foot 
slightly externally rotated and that there was at least one-
half inch shortening of the right leg compared to the left.  
The impression was that that was due to an old fracture of 
the pelvis with shortening of the right leg. Dr. Norden noted 
that heel lifts were tried in the right shoe due to the 
appellant's ongoing aggravation of his symptoms.  

It was also Dr. Norden's opinion that the appellant's back 
condition, recognized by the State of Ohio Bureau of Workers' 
Compensation, and his ongoing low back and right leg pain and 
paresthesisas, which were present in his April 1999 
examination, were also a result of the aggravated leg 
condition.  According to Dr. Norden, x-rays performed in 
April 1999 showed a one-inch lowering of the right side of 
the pelvis due to the 1958 automobile accident and subsequent 
right ilium fracture.  The fracture of the right side of the 
iliac crest involving the sacroiliac joint showed 
radiographic evidence of healing and scalloping of the right 
superior iliac crest compared to the left.  Dr. Norden 
further noted that there was a right pelvic unleveling of one 
inch that would explain the aching pain in the appellant's 
right thigh and calf, which was aggravated by prolonged 
activity during his military service.  

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that prior to his entrance into the military, he 
was in an automobile accident and suffered a "broken pelvis 
bone."  (T.3,4).  The appellant stated that during service, 
he had to do a lot of walking which caused him to seek 
intermittent treatment for back and leg pain and aggravated 
his back and leg conditions.  (T.8,9).  He indicated that an 
orthopedic surgeon measured his leg and determined that it 
was about one-half inch shorter than the other one.  (Id.).  
According to the appellant, he was given a one-half inch lift 
to put into his shoe. (Id.).  The appellant reported that the 
leg pain decreased after he started using the lift.  (T.10).  
He testified that at present, he was not using a lift because 
chiropractor adjustments had "corrected all of that."  
(T.8,9).  The appellant stated that following his discharge, 
he suffered from chronic back pain.  (T.11).  He indicated 
that in 1964, he had a work-related back injury.  (Id.).  The 
appellant's representative contended that the x-ray from the 
appellant's 1964 injury showed that his pelvis was 
misaligned.  (T.18).  


III.  Analysis

The Board has reviewed the evidence submitted since the 
October 1987 Board decision and has determined that the 
private medical statement from Dr. Norden, dated in July 
1999, is both new and material.  The statement is new in that 
it was not of record at the time of the Board's denial in 
October 1987.  Moreover, the statement is material because it 
is probative of the issue at hand, which is whether the 
appellant's residuals of a fracture of the pelvis, to include 
a fracture of the right ilium and a fracture of the right 
navicular, were aggravated by service.  The July 1999 
statement shows that at that time, Dr. Norden indicated that 
in his opinion, the appellant's pre-service fractured ilium 
was aggravated due to his induction into the military.  
According to Dr. Norden, orthopedic clinic records from the 
Womack Army Hospital, dated in June 1960, showed that the 
appellant had had intermittent aching pain in the right thigh 
and calf since his 1958 automobile accident.  Dr. Norden 
reported that according to the records, the appellant's pain 
had been dull in nature and seemed to be aggravated by 
prolonged activity, which he was exposed to during his 
military service while stringing field wire and performing 
survey outfit tape measure duties, as well as shoveling coal 
during his two year enlistment.  Dr. Norden also stated that 
health records from the Womack Army Hospital indicated that 
the appellant walked with the right foot slightly externally 
rotated and that there was at least one-half inch shortening 
of the right leg compared to the left.  The impression was 
that that was due to an old fracture of the pelvis with 
shortening of the right leg.  Dr. Norden further noted that 
heel lifts were tried in the appellant's right shoe due to 
his ongoing aggravation of his symptoms. 

As previously stated, new and material evidence means 
evidence not previously submitted to agency decisonmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Thus, in light of the above, it is the 
Board's determination that the July 1999 medical statement 
from Dr. Norden is both new and material.  Accordingly, the 
appellant's claim for service connection for the residuals of 
a fracture of the pelvis, with complications, is reopened.  


ORDER

Entitlement to service connection for headaches is denied.  

New and material evidence having been submitted, the claim 
for service connection for the residuals of a fracture of the 
pelvis, with complications, is reopened, and the appeal is 
allowed to that extent.    


REMAND

As previously stated, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In view of the Board's decision above, the appellant's claim 
for service connection for the residuals of a fracture of the 
pelvis, with complications, must be adjudicated on a de novo 
basis without regard to the finality of the prior decision.

As previously stated, in Dr. Norden's July 1999 statement, 
Dr. Norden indicated that in his opinion, the appellant's 
pre-service fractured ilium was aggravated due to his 
induction into the military.  Dr. Norden further stated that 
the appellant's back condition, recognized by the State of 
Ohio Bureau of Workers' Compensation, and his ongoing low 
back and right leg pain and paresthesisas, which were present 
in his April 1999 examination, were also a result of the 
aggravated leg condition.  

In light of the above, the Board is of the opinion that a VA 
examination, as specified in greater detail below, should be 
performed.  The Board notes that the statutory duty to assist 
the appellant in the development of evidence pertinent to his 
claim includes a contemporaneous and thorough examination 
when appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).      

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including before and after service, for 
the residuals of a fractured pelvis, to 
include a fracture of the right ilium and 
a fracture of the right navicular.  With 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
also inform the appellant of any records 
it has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2).

3.  Thereafter, the appellant should be 
afforded a comprehensive VA examination 
by an appropriate specialist to determine 
the nature and severity of the 
appellant's residuals of a fractured 
pelvis, to include a fracture of the 
right ilium and a fracture of the right 
navicular.  The examiner is requested to 
review the claims file, to specifically 
include the appellant's service medical 
records and the July 1999 statement from 
Dr. Norden.  All necessary special 
studies or tests are to be accomplished, 
including x-rays.  In reviewing the 
appellant's case, the examiner is further 
requested to offer an opinion as to 
whether the appellant's residuals of a 
fractured pelvis, to include a fracture 
of the right ilium and a fracture of the 
right navicular, were chronically 
worsened by his period of active service?  

In addition, the examiner is requested to 
determine whether the appellant currently 
has a back disorder, and if so, what is 
the diagnosis?  If a back disorder is 
diagnosed, it is requested that the 
examiner state the etiology of the back 
disorder and whether or not it is related 
to the residuals of a fractured pelvis, 
to include a fracture of the right ilium 
and a fracture of the right navicular, to 
the extent possible and taking into 
consideration that the appellant suffered 
a work-related back injury in March 1964.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.

4.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for the 
residuals of a fracture of the pelvis, 
with complications.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



